                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

XIAOHUA HUANG                                   §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §     Case No. 2:16-cv-00947-JRG-RSP
                                                §
HUAWEI TECHNOLOGIES CO. LTD., et                §
al.,                                            §
                                                §
                Defendants.                     §

                    ORDER AND REPORT AND RECOMMENDATION

       Before the Court is Defendant Huawei’s motion for summary judgment [Dkt. No. 40],

wherein Huawei argues that Plaintiff Xiaohua Huang’s patent infringement claims are barred by

res judicata and the Kessler doctrine. Huang has also moved to strike an exhibit that Huawei filed

in support of its summary judgment motion and seeks to compel Huawei to file certain exhibits

under seal. [Dkt. No. 43].

                      BACKGROUND AND PROCEDURAL HISTORY

       Huang is the owner of U.S. Patent Nos. RE 45,259, 6,744,653, and 6,999,331. These

patents relate to ternary content-addressable memory (“TCAM”) technology in the semiconductor

chip field. TCAM is a type of memory that can achieve high-speed routing and switching in

networking devices.

       In August 2015, Huang filed a patent infringement action against Defendants in this court,

alleging that Huawei infringed the same three patents. Huang v. Huawei Techs. Co., 2:15-cv-1413-

JRG-RSP (E.D. Tex. Aug. 14, 2015) (“Case 1”). Huang originally brought the complaint on behalf

of himself and his company, CMOS Micro Device, Inc. (“CMOS”). Case 1, [Dkt. No. 1]. Huawei

filed a motion to compel CMOS to obtain counsel, as a corporation cannot proceed pro se. Case

                                                1
1, [Dkt. No. 8]. In response, Huang filed his First Amended Complaint, dropping CMOS from the

suit. Case 1, [Dkt. No. 12]. Huang then filed a Second Amended Complaint and Third Amended

Complaint. Case 1, Second Am. Compl., [Dkt. No. 16]; Case 1, Third Am. Compl., [Dkt. No. 38].

       In his Third Amended Complaint, Huang alleged that Huawei provided solutions for

IP/Carrier Ethernet, Networking & Security, and Cloud Computing & Data Centers, and that

Huawei was selling the following products for those solutions in the United States: (1) High-end

Universal Service Routers NE40E-X16A, NE40E-X8A; (2) Series Universal Service Router

NE40E-X1/X2-M; (3) S9300 Series Terabit Routing Switches; (4) S6300 Switches; (5) S9700

Series Terabit Routing Switches; (6) CloudEngine 12800 SeriesData Center Core Switches; and,

(7) S12700 Series Agile Switches. Id. at ¶ 16. Huang alleged that these products use embedded

TCAM and or/ TCAM Chips to perform ACL, QoS, VLAN, LPM, and other parallel searching,

filtering, and access control functions. Id. at ¶ 17. Huang contended that the TCAM chips came

mainly from Broadcom Corporation and were coded with the Knowledge Based Processor that

infringed the ’259 patent. Id. Huang also contended that the embedded TCAM was used in the

ASIC chips designed by HiSilicon, an alleged division of Huawei, and that the embedded TCAM

infringed the ’653 and ’331 patents. Id. Huawei answered Huang’s Third Amended Complaint.

Case 1, [Dkt. No. 44]. Huawei also served Huang with a Rule 11 safe harbor letter, contending

that a reasonable pre-filing investigation would have revealed that no Huawei networking products

sold in the United States had ever contained the HiSilicon chips that were the basis of the

infringement claims under the ’653 and ’331 patents. Case 1, [Dkt. No. 52-2].

       Huang sought leave to file a fourth amended complaint, Case 1, [Dkt. No. 55], and moved

to supplement his P.R. 3-1 Infringement Contentions, Case 1, [Dkt. No. 56]. Huang attempted to

add approximately 74 new accused products or products families and to identify 15 additional



                                               2
Broadcom TCAM chips or TCAM chip families as allegedly covered by the ’259 patent. Huawei

opposed this attempt, arguing that all 74 of the new accused products or product families were a

matter of public knowledge because all accused products, with the exception of five product

families, were publicly disclosed on Huawei’s website before December 1, 2015, the date Huang

served his original Case 1 infringement contentions. Case 1, [Dkt. No. 66]. The Court denied both

of Huang’s motions in July 2016, finding that Huang had not shown good cause to add numerous

new accused products so late in litigation and the fact that claim construction briefing had already

taken place. Case 1, [Dkt. No. 93]. The Court also stayed the case until September 2016, a 60-day

period that allowed Huang to seek assistance of counsel. Id. Huang never hired counsel.

        After the Court denied his motion to make a late amendment to his P.R. 3-1 Infringement

Contentions in Case 1, Huang filed the present case against Huawei in this court in August 2016,

alleging infringement of the same patent claims as Case 1 by the same 74 Huawei products he

attempted to add in Case 1. Huang v. Huawei Techs. Co., 2:16-cv-00947-JRG-RSP (E.D. Tex.

Aug. 26, 2016) (“Case 2”). Huang then filed a motion to consolidate his two actions on the Case

1 docket. Case 1, [Dkt. No. 104].

        Meanwhile, Case 1 continued to proceed. There, Huawei moved for summary judgment of

noninfringement at the end of the 60-day stay, arguing that Huang failed to identify a triable issue

with respect to alleged infringement of the patents-in-suit. Case 1, [Dkt. No. 105]. Given that

Huang chose not to hire counsel and thus was not able to obtain information from Huawei about

the accused products under the parties’ joint protective order, 1 the Court found that Huang did not



1
  The protective order provided that certain types of confidential information designated as “attorneys’ eyes only”
would be subject to disclosure only to counsel, including outside counsel and “in-house counsel with no competitive
decision-making authority.” Case 1, [Dkt. No. 33]. The protective order also limited disclosure of information
designated as confidential source code to “outside counsel and up to three (3) outside consultants or experts.” Id.
Because Huang is not an attorney, Huang was prohibited from accessing necessary confidential information. The
Court explained to Huang at a July 27, 2016 hearing that his pro se status would likely impair if not prevent a

                                                        3
raise a triable issue of fact. Case 1, [Dkt. No. 134]. The Court noted that Huang highlighted several

alleged reverse engineering records, but the Court granted Huawei’s motion to strike those records

because Huang failed to produce them during discovery. Id. Thus, the Court granted summary

judgment in favor of Huawei and dismissed Huang’s patent infringement claims on the merits. Id.;

Case 1, [Dkt. No. 146]. Huang filed numerous objections and requests for reconsideration of the

Court’s order dismissing Case 1. On January 12, 2017, the Court entered an additional Order

confirming that all Huang’s claims stood dismissed, found Huang’s motion to consolidate moot,

and directed the parties to desist from further trial preparation. Case 1, [Dkt. No. 169]. Plaintiff

appealed the summary judgment to the Federal Circuit. Case 1, [Dkt. No. 175].

        On January 31, 2017, Huawei moved for fees and expert costs under 35 U.S.C. § 285 and

the court’s inherent power. Case 1, [Dkt. No. 179]. Huawei argued that Huang, inter alia, failed to

conduct a pre-filing investigation, failed to conduct formal discovery, filed frivolous motions and

responses, ignored the Court’s rulings, attacked Huawei’s witnesses, and filed a motion asking the

Court to file criminal perjury charges against Huawei. Id. In support of its motion, Huawei

submitted declarations stating that Huang persistently contacted Huawei’s in-house counsel

throughout Case 1, despite having been asked to only communicate with Huawei through their

outside counsel. Case 1, [Dkt. No. 179-1]. Even after Case 1 was dismissed, Huang told Huawei’s

in-house counsel that he would continue filing motions – forcing Huawei to reply and incur further

legal fees. Id. Further, Huang told Huawei’s counsel that he sued Huawei because one of his lawyer

friends told him that if he were to represent Huang in a lawsuit against Huawei, the case would

quickly settle for $1.5 million. Id. Huang said that he decided not to hire an attorney because he

did not want to share revenue with a lawyer. Id. The Court held a hearing and Huang offered no


successful opposition to summary judgment. Case 1, [Dkt. No. 204]. Huang responded that he already had all the
evidence he needed to oppose the summary judgment motion.

                                                      4
satisfactory explanation for his litigation conduct. Instead, Huang stated, as he had throughout

Case 1, that Huawei’s witnesses and lawyers were being untruthful and were committing perjury.

Case 1, [Dkt. No. 204]. The Court found Huang’s case exceptional and his litigation conduct to

constitute bad faith and an abuse of the judicial process. Id. 2

        As to Case 2, Huang filed a Second Amended Complaint on December 30, 2016 without

Huawei’s consent or leave of Court. Case 2, [Dkt. No. 24]. Huang then filed a motion for leave to

file his Second Amended Complaint on January 9, 2017. Case 2, [Dkt. No. 29]. On January 20,

2017, the Court denied Huang’s motion for leave to file the Second Amended Complaint for

Huang’s lack of requisite diligence and good faith. Case 2, [Dkt. No. 34]. The Court also cancelled

its initial Scheduling Conference in light of the Court’s grant of summary judgment in Case 1 and,

because Huawei informed the Court that it would file a motion to dismiss Huang’s First Amended

Complaint based on res judicata or estoppel arising from the dismissal of Case 1, the Court

directed Huawei to file the res judicata motion. Case 2, [Dkt. No. 34].

        Huawei moved for summary judgment on Huang’s Case 2 claims on February 9, 2017,

arguing that Huang’s claims are barred by res judicata and the Kessler doctrine based on the

Court’s entry of summary judgment of noninfringement in Case 1. Case 2, [Dkt. No. 40]. The

Court deferred resolution of Huawei’s summary judgment motion and ordered the proceedings

stayed pending the outcome of Plaintiff’s appeal in Case 1. Case 2, [Dkt. No. 48]. The Federal

Circuit affirmed the Court’s grant of summary judgment in Case 1 on June 8, 2018. Xiaohua Huang

v. Huawei Techs. Co., 735 F. App'x 715 (Fed. Cir. 2018). Following the Federal Circuit’s decision,




2
  Huang appealed the Court’s § 285 fees Order several times. See, e.g., Case 1, [Dkt. No. 205]. The Federal Circuit
affirmed the Court’s § 285 fees Order. Case 1, [Dkt. No. 237]. Huang has filed a notice indicating that he plans to
appeal to the Supreme Court. Case 1, [Dkt. No. 248].

                                                        5
Huang moved to transfer Case 2 to the Northern District of California. Case 2, [Dkt. No. 61]. 3 The

Court denied the motion. Case 2, [Dkt. No. 64].

         Now that the appeal has concluded in Case 1 and the stay is now lifted in Case 2, Huawei’s

summary judgment motion is ripe for resolution.

                                 SUMMARY JUDGMENT STANDARD

         Summary judgment is appropriate when “the pleadings, the discovery, and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). A party seeking summary judgment bears the initial

burden of establishing the absence of a genuine issue of material fact by either (1) presenting

evidence that affirmatively demonstrates the absence of any genuine issue of material fact, or (2)

after adequate time for discovery, demonstrating that “the nonmoving party has failed to make a

sufficient showing on an essential element of her case with respect to which she has the burden of

proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If the moving party meets this

burden, the nonmoving party cannot defeat summary judgment by resting on mere denials or

allegations, but must set forth specific facts sufficient to raise a genuine issue of fact. Id. at 324. In

examining the record, the court should do so in the light most favorable to the party opposing

summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                                  DISCUSSION

         Res judicata, also known as “claim preclusion,” is a mixed question of regional circuit law

and Federal Circuit law. Senju Pharm. Co., Ltd. v. Apotex Inc., 746 F.3d 1344, 1348 (Fed. Cir.


3
  In his motion, Huang argued, inter alia, that the Court wrongfully stayed the case, that all “the other cause[s] which
this Court and the Panel in the [Federal Circuit] used are erroneous and not truthful,” and the “judges of this case
should be disqualified for their wrongful conduct and the legal action which Plaintiff Xiaohua Huang will take against
the Judges of this case.” Id.

                                                           6
2014). Courts look to the law of the regional circuit in which the district court sits for guidance as

to res judicata, but whether a particular cause of action in a patent case is the same as or different

from another cause of action has special application to patent cases, and thus courts apply Federal

Circuit law to those issues. Id. Under res judicata, a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised in

that action. Allen v. McCurry, 449 U.S. 90, 94 (1980).

         Four elements must exist for a claim to be barred by res judicata: (1) the parties in the

subsequent action are identical to, or in privity with, the parties in the prior action; (2) the judgment

in the prior case was rendered by a court of competent jurisdiction; (3) there has been a final

judgment on the merits; and (4) the same claim or cause of action is involved in both suits. Duffie

v. United States, 600 F.3d 362, 372 (5th Cir. 2010). To evaluate the fourth element, courts have

adopted the “transaction test,” which focuses on whether the two cases “are based on the same

nucleus of operative facts.” Houston Prof’l Towing Assoc. v. City of Houston, 812 F.3d 443, 447

(5th Cir. 2016). It is the “nucleus of operative facts, rather than the type of relief requested,

substantive theories advanced, or types of rights asserted that defines the claim.” Id.

         The parties’ dispute really centers on the fourth element of the res judicata doctrine, as the

parties are identical, the judgment in Case 1 was rendered here in this court, and Case 1’s judgment

was a final judgment on the merits. 4 Huawei contends that it is entitled to summary judgment on

the fourth element of res judicata for two reasons. First, both cases assert the same patents and the

same patent claims. [Dkt. No. 40], 10. Second, the pleadings in both cases demonstrate that Huang



4
  Huang continues to voice dissatisfaction with the Court by arguing that the Court “apparently only took some of the
fraud statement[s] and perjured testimony from Defendant’s [summary judgment] motion.” Case 2, [Dkt. No. 41], 12.
Huang contends that the second element is not met because the Court’s Orders in Case 1 lacked fair and competent
jurisdiction process, and the third element is not met because the final judgment in Case 1 was “apparently erroneous.”
Id. Essentially, Huang disputes the findings in Case 1. Given the Federal Circuit’s affirmance of Case 1’s summary
judgment motion, the Court finds these contentions moot.

                                                          7
seeks relief based on the same theory of direct infringement. Id.

       It is undisputed that both cases assert the same patents and the same patent claims. Indeed,

one of the areas of factual overlap the Federal Circuit considers in patent cases is “whether the

same patents are involved in both suits.” Senju Pharm. Co. v. Apotex Inc., 746 F.3d 1344, 1349

(Fed. Cir. 2014). “Claim preclusion will generally apply when a patentee seeks to assert the same

patent against the same party and the same subject matter.” Id. (citing Kearns v. Gen. Motors Corp.,

94 F.3d 1553, 1557 (Fed.Cir.1996) (concluding that patents asserted again the same party in a

previous action were properly dismissed on res judicata grounds) and Transclean Corp. v. Jiffy

Lube Int'l, Inc., 474 F.3d 1298, 1305 (Fed.Cir. 2007) (noting that two cases involved the same

cause of action because the cases included the same patent and the same accused products)).

       The real question in this case concerns the accused products in Case 2. This concern is

resolved by the Court making two inquiries, with both inquiries leading to the same conclusion:

res judicata applies to Case 2, warranting the grant of summary judgment to Huawei.

       The first inquiry asks whether Huang could have brought suit on Case 2’s accused products

back when he filed Case 1. “A possible basis for barring the different suit is that the causes of

action should have been litigated together.” Kearns v. Gen. Motors Corp., 94 F.3d 1553, 1556 (Fed.

Cir. 1996). This inquiry must be answered in the affirmative. All accused products in Case 2, with

the exception of five product families, were publicly disclosed before December 1, 2015, the date

Huang served his original Case 1 infringement contentions. These products were listed on

Huawei’s public website, where technical information about the products and product families

were included. Jinsong Decl., [Dkt. No. 40-1], ¶ 4. Even the other five product families were

known in time to have been properly joined in Case 1. Therefore, Huang had an opportunity to

bring suit on all the accused products in Case 1, rather than by piecemeal litigation, but failed to



                                                 8
do so. Huang recognized that the accused products could have been asserted in Case 1 because he

attempted to assert the accused products by seeking to file a fourth amended complaint and to

amend his infringement contentions in Case 1. The Court noted at that time, as it does now, that

Huang failed to show good cause to add so many new accused products so late in litigation. Further,

after the Court denied his belated attempts to assert the accused products, and Huang filed Case

2’s complaint, Huang attempted to consolidate the cases so as to conduct all pretrial matters in one

proceeding. Such actions indicate that Huang could have brought suit on all the accused products

in Case 1, especially since both cases arise from the same nucleus of operative facts. Case 1 was

litigated on its merits and the same issues in Case 2 were previously raised in Case 1, warranting

the application of res judicata. See Kearns, 94 F.3d at 1556.

           Of course, the application of res judicata does not turn solely on whether a claim could

have been brought in an earlier action. See Acumed LLC v. Stryker Corp., 525 F.3d 1319, 1325-26

(Fed. Cir. 2008) (finding that res judicata does not a bar a claim solely because it could have been

raised in a prior action between the parties that was resolved by a final judgment on the merits).

           The second inquiry is whether Case 1 and Case 2 involve essentially the same accused

products. 5 Another area of factual overlap that the Federal Circuit considers in a patent cases

involving res judicata is “the overlap of the product or process accused in the instant action with

the product or process accused in the prior action.” Senju, 746 F.3d at 1349. Indeed, a claim for

patent infringement can only be barred by res judicata if that claim arises from the same

transactional facts as a prior action. Acumed LLC v. Stryker Corp., 525 F.3d 1319, 1326 (Fed. Cir.

2008). “[O]ne of the essential transactional facts giving rise to a patent infringement claim is ‘the

structure of the device or devices in issue.’” Id. (quoting Foster v. Hallco Mfg. Co., 947 F.2d 469,



5
    This inquiry is largely the focus of Huawei’s Kessler doctrine argument.

                                                            9
479 (Fed. Cir. 1991)). Therefore, “‘two claims for patent infringement do not arise from the same

transactional facts unless the accused devices in each claim are essentially the same.’” Acumed,

525 F.3d at 1326 (quoting Foster, 947 F.2d at 479-80). Accused devices are “essentially the same”

where the differences between them are merely “colorable” or unrelated to the limitations in the

claim of the patent. Acumed, 525 F.3d at 1324. The party asserting res judicata has the burden of

showing that the accused devices are essentially the same. Id. “If the products or processes are

essentially the same, then claim preclusion may apply.” Senju, 746 F.3d at 1349 (citing Acumed,

525 F.3d at 1323).

         The second inquiry must also be answered in the affirmative because Huawei has met its

burden in in showing that the accused devices in both Case 1 and Case 2 are essentially the same.

Huawei submits Huang’s Case 1 P.R. 3-1 infringement contentions, Case 1, [Dkt. No. 40-5];

Huang’s proposed First Amended P.R. 3-1 Infringement Contentions in Case 1, filed with the Court

on June 9, 2016, Case 2, [Dkt. No. 40-6]; and, Huang’s Case 2 P.R. 3-1 infringement contentions,

Case 2, [Dkt. No. 40-7]. 6 Huawei compares these three documents, noting that the charts in the

infringement contentions “map the exact same claim terms to the accused products in word-for-

word identical fashion in both Case 1 and Case 2.” Case 2, [Dkt. No. 44], at 5. Huang’s

infringement contentions in both cases, whether both proposed or submitted, indicate that Huang

argues that the accused products infringe in essentially the same way as to the patents-in-suit. Thus,

it appears that the differences between the accused products in Case 1 and Case 2 are not related



6
  Huang moves to strike Dkt. No. 40-6, Huawei’s Exhibit 2-B, on the basis that the proposed amended infringement
contentions in Case 1 were denied by the Court. Case 2, [Dkt. No. 43]. This is a not proper ground to strike the exhibit.
Huang also moves to compel Huawei to file this exhibit, along with Huawei’s Exhibits 2-A, Case 2, [Dkt. No. 40-5]
and 2-C, Case 2, [Dkt. No. 40-7] under seal. Case 2, [Dkt. No. 43]. Huang has made no showing that these documents
contain confidential information. Further, Exhibits 2-A and 2-B were previously filed in Case 1, and were not filed
under seal. Huang already sought to have Exhibit 2-C filed under seal, see Case 2, [Dkt. No. 19], but made no showing
for such relief and thus his previous motion to seal was denied, see Case 2, [Dkt. No. 19]. Likewise, Huang makes no
showing now. Therefore, the Court DENIES Huang’s motion to strike and motion to compel. Case 2, [Dkt. No. 43].

                                                          10
to the limitations in the patent claims, warranting a finding that the products are essentially the

same. Acumed, 525 F.3d at 1324.

           Huang contends that the Case 1 and Case 2 are not based on the same cause of action

because the accused products are different for three reasons.

           First, Huang contends that there are more than 70 new products alleged in Case 2 while

there were only 7 products alleged in Case 1. Case 2, [Dkt. No. 41], 15. This is argument does not

address whether these new products in Case 2 are essentially the same as Case 1’s accused

products.

           Second, Huang argues that the accused products in Case 2 contain the TCAM chips from

Broadcom and the TCAM IP of eSilicon Corporation, while the accused products in Case 1 did

not contain TCAM chips and TCAM IPs. Id. However, a reading of Huang’s Third Amended

Complaint in Case 1 shows that Huang himself alleged that seven accused products in Case 1 use

embedded TCAM and or/ TCAM Chips. Case 1, Third Am. Compl., [Dkt. No. 38], ¶ 17

           Third, Huang alleges that the accused products in Case 2 are “essentially different” in

name, content, and function from the accused products in Case 1. Case 2, [Dkt. No. 41], 15. This

argument is difficult to understand, given that Huang’s infringement contentions in both cases track

word for word, indicating that the accused products in Case 2 infringe in the same manner as the

accused products in Case 1. Further, Huang has alleged at least one accused Huawei product family

in Case 2 that was already accused in Case 1. 7

           Without making more than mere denials and unfounded allegations, Huang has not

defeated summary judgment.




7
    This product family is the CloudEngine 12800 SeriesData Center Switches.

                                                        11
                        CONCLUSION AND RECOMMENDATION

       The factual overlap between Case 1 and Case 2 leads the Court to conclude that res judicata

applies to this case as a matter of law. Huang has moved to strike an exhibit submitted in support

of Huawei’s motion for summary judgment and moved to compel Huawei to file certain supportive

exhibits under seal. Case 2, [Dkt. No. 43]. These exhibits are Huang’s Case 1 P.R. 3-1 infringement

contentions, Case 1, [Dkt. No. 40-5]; Huang’s proposed First Amended P.R. 3-1 Infringement

Contentions in Case 1, filed with the Court on June 9, 2016, Case 2, [Dkt. No. 40-6]; and, Huang’s

Case 2 P.R. 3-1 infringement contentions, Case 2, [Dkt. No. 40-7]. This motion is DENIED for

the reasons expressed above. Through these exhibits, as well as Huang’s own arduous litigation

history with this Court, Huawei has shown that there remains no issue of fact and that, as a matter
 .
of law, res judicata applies to Huang’s claims in Case 2. The Court RECOMMENDS that

Huawei’s Motion for Summary Judgment, Case 2, [Dkt. No. 40], be GRANTED.

       A party’s failure to file written objections to the findings, conclusions, and

recommendations contained in this report within fourteen days after being served with a copy shall

bar that party from de novo review by the district judge of those findings, conclusions, and

recommendations and, except on grounds of plain error, from appellate review of unobjected-to

factual findings, and legal conclusions accepted and adopted by the district court. Fed. R. Civ. P.

72(b)(2); see Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
          SIGNED this 3rd day of January, 2012.
        SIGNED this 12th day of February, 2019.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                12
